Citation Nr: 1627731	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  06-35 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to pes planus.


REPRESENTATION

Appellant represented by:	Brian G. Quinn, Attorney


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran served on active duty from February 1956 to February 1958. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that, in pertinent part, denied service connection for a back disorder.  In November 2009, the Board remanded the issue on appeal for additional development.  After the development was completed, the case was returned to the Board.  In August 2010, the Board, in pertinent part, denied service connection for a back disorder.

The Veteran, however, appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court) and in a May 2012 Memorandum Decision, the Court vacated the Board's August 2010 decision and remanded the matters for further proceedings consistent with its decision.  

Specifically, the Court determined that in denying the service connection claim for the back on the basis of no present disability, the Board did not properly consider the potential evidence from the Social Security Administration (SSA) regarding its decision on granting benefits, as the Veteran had claimed that he was receiving SSA benefits based on a back disability.  The Court acknowledged that while there were no medical records available from SSA, there was no indication that the copies of the administrative decision from SSA was not available to determine if, at least, the Veteran was in fact receiving SSA disability benefits for his back.

The Board remanded the case to the RO for additional development in March 2013.

The issue of service connection for pes planus also had previously been on appeal.  However, during the course of the Board's latest remand, the RO granted service connection for pes planus in a December 2015 rating decision.  As there remains no issue or controversy with respect to this matter, the issue of service connection for pes planus is no longer on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

It is at least as likely as not that the Veteran's currently diagnosed degenerative disc disease of the lumbar spine is secondary to his service-connected pes planus.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the lumbar spine have been met. 38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this decision, the Board grants service connection for a low back disability.  As this represents a complete grant of the benefit sought on appeal with respect to that matter, no discussion of VA's duty to notify and assist is necessary.


II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection for some disorders, including arthritis, will be rebuttably presumed if manifested to a compensable degree within a year following active service. 38 U.S.C.A. §§1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

In addition service connection is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability. 38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Veteran seeks service connection for a back disorder.  He primarily contends that his back disorder was either incurred in service from carrying heavy packs, or is secondary to his pes planus.  He further noted on a May 2006 report of contact that he had disc surgery in 1992 to ease the pain and repair his spinal problem on his upper back.  He noted in a February 2010 statement that he had requested the medical records from his back treatment but was told that the records had been destroyed.

The service treatment records are negative for any findings regarding the back.  

The Veteran's representative submitted private treatment records demonstrating complaints of back pain from 1992 to 1993 and also copies of an SSA decision, which noted that the Veteran stated that a doctor told him to stop working because of his pain and that he had constant neck and lower back pain.  It also was noted that the Veteran had degenerative disease of the spine, but it is not clear if this refers to the cervical or lumbar spines.  A 1993 statement from a private neurosurgeon notes, however, that the Veteran had low back pain and a nerve root compression due to ruptured and degenerative disk and arthritic spurs of the cervical spine.

VA treatment records dated from 2000 to 2010 show complaints of chronic low back pain.  The Veteran declined a work-up for his back in April 2002.

A December 2012 private podiatry record shows that the Veteran had complaints of pain in both feet that had been present for 60 years.  On physical examination the podiatrist noted that the Veteran's gait was compensated due to forefoot varus, no equinus, and limb length discrepancy.  It was recommended that the Veteran get functional custom foot orthotics, which would also help alleviate his lower back pain.

A February 2013 statement from the Veteran's same private podiatrist also was submitted noting that the Veteran's lower back pain was the result of his absence of a functional foot.   The physician further noted that the Veteran's feet and lower back condition would continue to get worse unless the foot condition was treated.

The Veteran underwent a VA examination in October 2015 to address his feet and back disability.  VA x-ray examination in October 2015 shows a diagnosis of chronic low back pain due to severe degenerative disc disease of the lumbar spine with degenerative left lumbar scoliosis.  The examiner determined that the Veteran's back disability was less likely due to military service, and more likely related to his vocational activities as a carpenter.  The examiner also noted that the Veteran clearly had some significant spinal condition, which caused him to be seen by a neurosurgeon.  The examiner further determined that the Veteran did not have an altered gait due to his pes planus, and the degree of pes planus was moderate.  Thus, the examiner determined that it was not at all likely that the Veteran's foot condition caused or aggravated the Veteran's low back condition.

Notwithstanding the most recent negative VA medical opinion, the Board finds that the evidence is relatively equally-balanced in terms of whether or not the Veteran's pes planus contributed to his back disability.  The Veteran has suffered from pes planus since 1956, as noted on his enlistment examination; so at least for 60 years.  The Veteran has noted that he had pes planus since childhood.  See July 2006 VA podiatry examination.  On a November 2006 statement, the Veteran indicated that he had suffered from back pain all of his life, as well.  There is some discrepancy as to whether the Veteran has an altered gait as a result of his pes planus.  The VA examiner in October 2015 determined that the Veteran did not have an altered gait.  Previous examinations, including a private medical statement dated in 1993, and VA examinations dated in July 2006 and March 2010 also show no altered gait.  Nonetheless, as the Veteran's private treating podiatrist determined that the Veteran had an altered gait in 2012 due, in part, to a forefoot varus, and that the Veteran's back pain was a result of the Veteran's nonfunctioning foot, all remaining doubt will be resolved in his favor that the Veteran's gait is not normal as a result of his pes planus; and that his pes planus has contributed to his back pain.  

While the VA examiner in 2015 determined that the Veteran's back disability was not due to the pes planus, this was due, in part, to the examiner's determination the Veteran did not have an altered gait as a result of his pes planus.  As the Board has conceded that based on the podiatrist's evaluation in 2012 that the Veteran does, at least, have a history of an altered gait, the Board cannot rely on the absence of a normal gait as the basis for the opinion that the Veteran's back disability and pes planus were not related.  The VA examiner also suggests that the Veteran must have had some sort of injury or event regarding his lumbar spine in 1993 for him to seek neurosurgeon intervention.  However, SSA records do not show that the Veteran's lumbar spine was involved in any event that took place at that time.  While the Veteran had complaints of low back pain in 1993, all diagnoses were involving the cervical spine.  In addition, there is no evidence that is more probative than the private podiatrist opinion to support the VA examiner's assessment that the Veteran's back pain is due to his work as a carpenter.

As the record shows a medical opinion from his podiatrist that the Veteran's back pain is attributed to his foot disorder, any remaining doubt is resolved in the Veteran's favor.  See 38 C.F.R. § 3.102.

Therefore, the Veteran's claim for service connection for a back disability is granted.


ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine, secondary to pes planus, is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


